Exhibit 10.1

EXECUTION COPY

STRATEGIC INVESTORS’ AGREEMENT

dated as of November 29, 2006

by and among

AsiaInfo Holdings, Inc.,

CITIC Capital MB Investment Limited

and

PacificInfo Limited



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This Table of Contents is not part of the Agreement to which it is attached but
is inserted for convenience only.

 

         Page No. SECTION 1.       DEFINITIONS; INTERPRETATION; EFFECTIVE DATE
   3

1.1

  DEFINITIONS    3

1.2

  INTERPRETATION    6

1.3

  EFFECTIVENESS    6 SECTION 2.       REGISTRATION RIGHTS    6

2.1

  DEMAND REGISTRATION    6

2.2

  PIGGYBACK REGISTRATIONS    8

2.3

  REGISTRATION PROCEDURES    9

2.4

  OFFERS AND SALES    9

2.5

  SUSPENSION OF OFFERING    10

2.6

  EXPENSES    10

2.7

  QUALIFICATION    10

2.8

  NOTICES TO HOLDERS    10

2.9

  COOPERATION OF ISSUER IN REGISTRATION OF SECURITIES    11

2.10

  TRANSFER AGENT AND REGISTRAR    11

2.11

  TERMINATION    11 SECTION 3.       INDEMNIFICATION    12

3.1

  INDEMNIFICATION BY THE ISSUER    12

3.2

  INDEMNIFICATION BY HOLDER    12

3.3

  CONDUCT OF INDEMNIFICATION PROCEEDINGS    12

3.4

  CONTRIBUTION    13

3.5

  SURVIVAL    14 SECTION 4.       RULE 144 COMPLIANCE    14 SECTION 5.  
    STANDSTILL RESTRICTION    14

5.1

  RESTRICTIONS    14

5.2

  SUSPENSION    15 SECTION 6.       LOCK-UP AND TRANSFER RESTRICTIONS    15

6.1

  LOCK-UPS    15

6.2

  MARKET STAND-OFF    16 SECTION 7.       RIGHT OF FIRST OFFER    16 SECTION 8.
      BOARD MATTERS    17 SECTION 9.       MISCELLANEOUS    17

9.1

  INTEGRATION; AMENDMENT.    17

9.2

  WAIVERS.    17

9.3

  ASSIGNMENT.    17

9.4

  NOTICES.    17

9.5

  GOVERNING LAW    19

9.6

  ARBITRATION.    19

9.7

  EXECUTION IN COUNTERPARTS.    19

9.8

  SEVERABILITY.    19

9.9

  WAIVER OF IMMUNITY.    20

9.10

  NO THIRD PARTY BENEFICIARY.    20

9.11

  CONFIDENTIALITY.    20

9.12

  PRESS RELEASES.    21

9.13

  NON-HOLDER SHARES.    21

9.14

  NO PRESUMPTION.    21

 

- ii -



--------------------------------------------------------------------------------

This STRATEGIC INVESTORS’ AGREEMENT (this “Agreement”) dated as of November 29,
2006, is made and entered into by and among AsiaInfo Holdings, Inc., a Delaware
corporation (the “Issuer”; CITIC Capital MB Investment Limited, an exempted
company organized and existing under the laws of the Cayman Islands with
registered address at P.O. Box 2804, 4th Floor, Scotia Center, George Town,
Grand Cayman, Cayman Islands (“CITIC”); and PacificInfo Limited, an
international company organized and existing under the laws of the British
Virgin Islands (“PacificInfo”). CITIC and PacificInfo are each sometimes
referred to herein individually as a “Holder” and collectively as the “Holders”.

WHEREAS, Warburg, Pincus Ventures L.P. and Warburg, Pincus Ventures
International L.P. (collectively, “Warburg”) together hold 8,050,210 shares (the
“Purchased Shares”) of the Issuer’s common stock, par value US$0.01 per share
(the “Common Stock”); and

WHEREAS, (i) CITIC has entered into a Stock Purchase Agreement (the “Stock
Purchase Agreement”) to purchase all of the Purchased Shares from Warburg;
(ii) CITIC has retained an aggregate of 4,025,105 of such Purchased Shares (as
adjusted for share splits, share dividends and the like, the “CITIC Shares”) and
entered into assignment agreements with PacificInfo pursuant to which CITIC
assigned to PacificInfo its rights, interests and obligations under the Stock
Purchase Agreement with respect to an aggregate of 4,025,105 of such Purchased
Shares; and (iii) PacificInfo has retained an aggregate of 2,235,632 of such
Purchased Shares assigned from CITIC (as adjusted for share splits, share
dividends and the like, the “PacificInfo Shares” and, together with the CITIC
Shares, the “Strategic Shares”) and entered into assignment agreements with
certain other parties pursuant to which PacificInfo assigned to such other
parties its rights, interests and obligations with respect to the remaining
1,789,473 of such Purchased Shares (as adjusted for share splits, share
dividends and the like, the “Non-Holder Shares”).

WHEREAS, in connection with the above-mentioned transactions, the Issuer and the
Holders wish to establish certain terms and conditions applicable to the
Holders’ ownership of the Strategic Shares and to other matters affecting the
relationship among the Issuer and the Holders;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows:

Section 1. Definitions; Interpretation; Effective Date

1.1 Definitions

The following terms, as used herein, shall have the following meanings:

“Affiliate” shall mean with respect to any Person, any Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person, including without limitation any general partner, officer or director of
such Person and any investment fund now or hereafter existing which is
controlled by or under common control with one or more general partners or
shares the same management company with such Person.

“Board” shall mean the Board of Directors of the Issuer.

“Board of Arbitration” has the meaning set forth in Section 9.6 of this
Agreement.

“CITIC” has the meaning set forth in the first paragraph of this Agreement.

“CITIC Shares” has the meaning set forth in the recitals to this Agreement.

“Closing” shall mean the closing of the purchase by the Holders of the Strategic
Shares from Warburg.

“Commission” shall mean the United States Securities and Exchange Commission.

 

- 3 -



--------------------------------------------------------------------------------

“Common Stock” has the meaning set forth in the recitals to this Agreement.

“Demand Registration” has the meaning set forth in Section 2.1(a) of this
Agreement.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Group” shall mean any group of Persons formed for the purpose of acquiring,
holding, voting or disposing of Voting Stock that would be required under
Section 13(d) of the Exchange Act and the rules and regulations thereunder to
file a statement on Schedule 13D with the Commission as a “person” within the
meaning of Section 13(d)(3) of the Exchange Act.

“HKIAC” has the meaning set forth in Section 9.6 of this Agreement.

“Holder(s)” has the meaning set forth in the first paragraph of this Agreement.

“Holder Expenses” has the meaning set forth in Section 2.6 of this Agreement.

“Issuer” has the meaning set forth in the first paragraph of this Agreement.

“Indemnified Party” has the meaning set forth in Section 3.3 of this Agreement.

“Indemnifying Party” has the meaning set forth in Section 3.3 of this Agreement.

“Non-Holder Shares” has the meaning set forth in the recitals to this Agreement;
provided, however, that such number shall be decreased by 842,105 shares (as
adjusted for share splits, share dividends and the like) in the event that
PacificInfo does not complete its proposed assignment of such shares to a third
party by March 31, 2007.

“Notice of Demand Registration” has the meaning set forth in Section 2.1(a) of
this Agreement.

“Notice of Piggyback Registration” has the meaning set forth in Section 2.2(a)
of this Agreement.

“Offer Notice” has the meaning set forth in Section 7.2 of this Agreement.

“Offer Period” has the meaning set forth in Section 7.3 of this Agreement.

“One Year Lock-Up Period” has the meaning set forth in Section 6.1 of this
Agreement.

“One Year Lock-Up Shares” means (i) with respect to PacificInfo, 50% of the
PacificInfo Shares, and (ii) with respect to CITIC, 50% of the CITIC Shares.

“Other Registration Rights Holder(s)” has the meaning set forth in
Section 2.1(a) of this Agreement.

“PacificInfo” has the meaning set forth in the first paragraph of this
Agreement.

“PacificInfo Shares” has the meaning set forth in the recitals to this
Agreement; provided, however, that such number shall be increased by 842,105
shares (as adjusted for share splits, share dividends and the like) in the event
that PacificInfo does not complete its proposed assignment of such shares to a
third party by March 31, 2007.

“Person” means any natural person, corporation, general partnership, limited
partnership, limited or unlimited liability company, proprietorship, joint
venture, other business organization, trust, union, association or governmental
authority.

“Piggyback Registration” has the meaning set forth in Section 2.2(a) of this
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

“Private Sale” means any transfer of Strategic Shares other than a sale of such
Strategic Shares to an unidentified purchaser on the principal securities
exchange on which the Common Stock is traded.

“Purchase Right” has the meaning set forth in Section 7.3 of this Agreement.

“Purchased Shares” has the meaning set forth in the recitals to this Agreement.

“Registration Expenses” has the meaning set forth in Section 2.6 of this
Agreement.

“Registration Rights” has the meaning set forth in Section 2 of this Agreement.

“Registrable Securities” means the Strategic Shares; provided, however, that the
Strategic Shares shall cease to be Registrable Securities when (i) registration
statement(s) with respect to the sale of the Strategic Shares shall have become
effective under the Securities Act and that Strategic Shares shall have been
disposed of in accordance with such registration statement(s), or (ii) the
Strategic Shares then outstanding are sold or become eligible for sale pursuant
to Rule 144(k) in a single sale in the opinion of counsel for the Issuer in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act so that all transfer restrictions and restrictive legends
with respect thereto are removed upon the consummation of such sale.

“Registration Statement” has the meaning set forth in Section 2.1(c) of this
Agreement.

“Rule 144” means Rule 144 under the Securities Act, and “Rule 144(k)” refers to
that subsection of Rule 144.

“Rules” has the meaning set forth in Section 9.6 of this Agreement.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Selling Holder” has the meaning set forth in Section 7.1 of this Agreement.

“Significant Event” shall mean any of the following: (i) the acquisition by any
Person or Group of beneficial ownership of Voting Stock representing 25% or more
of the then outstanding Voting Stock; (ii) the announcement or commencement by
any Person or Group of a tender or exchange offer to acquire Voting Stock which,
if successful, would result in such Person or Group owning, when combined with
any other Voting Stock owned by such Person or Group, 25% or more of the then
outstanding Voting Stock; (iii) the Issuer’s entering into any merger, sale or
other business combination transaction pursuant to which the outstanding Common
Stock would be converted into cash or securities of another Person or Group or
50% or more of the then outstanding shares of Common Stock would be owned by
Persons other than current holders of shares of Common Stock, or which would
result in all or a substantial portion of the Issuer’s assets being sold to any
Person or Group.

“Stock Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

“Strategic Shares” has the meaning set forth in the recitals to this Agreement.

“Two Year Lock-Up Period” has the meaning set forth in Section 6.1 of this
Agreement.

“Two Year Lock-Up Shares” means (i) with respect to PacificInfo, 50% of the
PacificInfo Shares, and (ii) with respect to CITIC, 50% of the CITIC Shares.

“Voting Stock” means Common Stock, any securities convertible into or
exchangeable for Common Stock, or any other right or option to acquire Common
Stock.

 

- 5 -



--------------------------------------------------------------------------------

1.2 Interpretation

As used in this Agreement, except to the extent that the context otherwise
requires:

(a) the table of contents and the headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

(b) whenever the words “include”, “includes” or “including” (or similar terms)
are used in this Agreement, they are deemed to be followed by the words “without
limitation”;

(c) the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(d) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(e) references to a Person are also to its permitted successors and assigns; and

(f) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise.

1.3 Effectiveness

Notwithstanding anything to the contrary herein, the rights and obligations of
the parties set forth in Sections 2, 3, 4, 5, 6, 7 and 8 of this Agreement shall
become effective immediately following the Closing. If for any reason the
Closing does not occur on or before December 31, 2006 this Agreement shall
automatically terminate without any liability to the parties hereto, except for
any accrued liabilities for breach of this Agreement prior to such termination,
and except that this Section 1.3 and Section 9 of this Agreement shall survive
such termination.

Section 2. Registration Rights

The Holders shall be entitled to offer for sale from time to time pursuant to a
demand or piggyback Registration Statement the Registrable Securities, subject
to the terms and conditions set forth in this Section 2 (the “Registration
Rights”).

2.1 Demand Registration

(a) Registration Requests. Subject to Section 2.5, upon the receipt of a written
request signed by CITIC (a “Notice of Demand Registration”) at any time within
the ninety (90) day period immediately preceding the expiration of the One Year
Lock-Up Period, specifying the number of One Year Lock-Up Shares to be
registered and the intended method of disposition thereof, the Issuer will, as
promptly as practicable following the expiration of the One Year Lock-Up Period,
effect the registration on Form S-3 under the Securities Act of the offer and
sale of the Registrable Securities that the Issuer has been so requested to
register by the Holders, such that the registration on Form S-3 with respect to
such One Year Lock-Up Shares shall be effective immediately upon or as promptly
as practicable following the expiration of the One Year Lock-Up Period. Subject
to Section 2.5, upon receipt of a Notice of Demand Registration at any time
within the ninety (90) day period immediately preceding the expiration of the
Two Year Lock-Up Period, the Issuer will, as promptly as practicable following
the expiration of the Two Year Lock-Up Period, effect the registration on Form
S-3 under the Securities Act of the offer and sale of the Registrable Securities
(which may include One Year Lock-Up Shares or Two Year Lock-Up Shares of any
combination thereof) that the Issuer has been so requested to register by the
Holders, such that the registration on Form S-3 with respect to such shares
shall be effective immediately upon or as promptly as practicable following the
expiration of the Two Year Lock-Up Period. The Registration Rights set forth in
this Section 2.1(a) are referred to herein as “Demand Registrations”.
Notwithstanding anything to the contrary herein, unless otherwise agreed by the
Issuer, (i) no Demand Registration

 

- 6 -



--------------------------------------------------------------------------------

may include more than 4,025,105 Strategic Shares (as adjusted for share splits,
share dividends and the like) and (ii) in no event will the Issuer be obligated
to effect (which shall mean that such registrations shall have been declared or
ordered effective) more than two (2) Demand Registrations under this Agreement.
The Issuer may include in any Demand Registration other securities for sale for
(x) its own account or (y) for the account of any other Person (other than the
Holders or their Affiliates) who is contractually entitled to demand or
piggy-back registration pursuant to registration rights granted by the Issuer
prior to or after the date hereof (each such Person an “Other Registration
Rights Holder” and collectively, the “Other Registration Rights Holders”).

(b) Limitations on Demand Registration. Notwithstanding anything herein to the
contrary, the Issuer shall not be required to honor a request for a Demand
Registration if such request is received by the Issuer less than one hundred and
eighty (180) days following the effective date of any previous registration
statement filed by the Issuer (other than a Registration Statement on Form S-4
or S-8 or any successor or similar form that may be adopted by the Commission),
regardless of whether the Holder exercised its rights under this Agreement with
respect to such registration. For the avoidance of doubt, the Issuer shall not
be required to honor a request for a Demand Registration if such request is
received with respect to securities that are not Registrable Securities.

(c) Registration Statement Form. A Demand Registration hereunder shall be on a
Form S-3 or a similar short form registration statement promulgated by the
Commission, and shall permit the disposition of such Registrable Securities in
accordance with the intended method or methods specified in the Notice of Demand
Registration for such registration (any registration statement of the Issuer
that covers Registrable Securities pursuant to this Agreement and all amendments
and supplements to such registration statement, including any post-effective
amendments, is hereinafter referred to as a “Registration Statement”). With a
view towards permitting the Holders to sell the Registrable Securities to the
public pursuant to the Registration Statement on Form S-3 (or a similar short
form registration statement), the Issuer shall use its reasonable best efforts
to remain eligible to use Form S-3 or a similar short-form registration
statement, including, without limitation, through the timely filing of all
reports and other documents required to be filed under the Securities Act and
the Exchange Act.

(d) Priority in Cutbacks. If a Demand Registration is to be effected by way of
an underwritten public offering and the managing underwriter advises the Issuer
and the Holders in writing that, in its reasonable opinion, the number of
securities requested to be included in such registration (including securities
of the Issuer that are not Registrable Securities) exceeds the number that can
be reasonably sold in such offering, the Issuer shall include in any such
registration to the extent of the amount of the securities that the managing
underwriter advises the Issuer can be reasonably sold in such offering
(i) first, securities requested to be included in such registration by the
Holders pro rata on the basis of the number of securities requested to be
included by such Persons, if all of such securities cannot be included,
(ii) second, securities requested to be included in such registration by the
Other Registration Rights Holders pro rata on the basis of the number of
securities requested to be included by such Persons, if all of such securities
cannot be included, and (iii) third, other securities of the Issuer proposed to
be included in such registration, allocated among the holders thereof and the
Issuer, if applicable, in accordance with the priorities then existing among the
Issuer and the holders of such other securities; and any securities so excluded
shall be withdrawn from and shall not be included in the Demand Registration.

(e) Preemption of Demand Registration. Notwithstanding anything to the contrary
contained herein, at any time within thirty (30) days after receiving a written
request for a Demand Registration, the Issuer may elect to effect an
underwritten primary registration in lieu of the Demand Registration if the
Issuer’s Board of Directors determines that such primary registration would be
in the best interests of the Issuer or if the managing underwriter for a Demand
Registration advises the Issuer in writing that in its reasonable opinion, in
order to sell the Registrable Securities to be sold, the Issuer should include
its own securities. If the Issuer so determines to effect a primary
registration, the Issuer shall give prompt written notice to the Holders of its
intention to effect such a registration and shall afford the Holders the rights
contained in Section 2.2 with respect to Piggyback Registrations. In the event
that the Issuer so elects to effect a primary registration after receiving a
request for a Demand Registration, the requests for a Demand Registration shall
be deemed to have been withdrawn and such primary registration shall not be
deemed to be a Demand Registration.

 

- 7 -



--------------------------------------------------------------------------------

2.2 Piggyback Registrations

(a) Right to Include Registrable Securities. Notwithstanding any limitation
contained in Section 2.1(b), and subject to Section 2.5, if the Issuer at any
time after the expiration of the One Year Lock-Up Preiod proposes to file a
Registration Statement under the Securities Act (other than a Registration
Statement on Form S-4 or Form S-8 or any successor or similar form that may be
adopted by the Commission) registering shares of its Common Stock, whether for
sale for the account of the Issuer or for the account of any holder of
securities of the Issuer (other than Registrable Securities) (a “Piggyback
Registration”), it will each such time give written notice (a “Notice of
Piggyback Registration”) at least twenty (20) days prior to the anticipated
filing date to the Holders of its intention to do so and of the Holders’ rights
under this Section 2.2, which Notice of Piggyback Registration shall include a
description of the intended method of disposition of such securities. Upon the
written request of any Holder made within twenty (20) days after receipt of a
Notice of Piggyback Registration (which request shall specify the Registrable
Securities intended to be disposed of by such Holder and the intended method of
disposition thereof), the Issuer will use its commercially reasonable best
efforts to include in the Registration Statement relating to such Piggyback
Registration all Registrable Securities which the Issuer has been so requested
to register. Notwithstanding the foregoing, if at any time after giving a Notice
of Piggyback Registration and prior to the effective date of the Registration
Statement filed in connection with such registration, the Issuer shall determine
for any reason not to register or to delay registration of such securities, the
Issuer may, at its election, give written notice of such determination to the
Holders and, thereupon, (i) in the case of a determination not to register,
shall be relieved of its obligation to register any Registrable Securities in
connection with such registration (but not from its obligation to pay the
Registration Expenses in connection therewith) without prejudice, however, to
the rights of the Holders entitled to do so to request that such registration be
effected as a Demand Registration under Section 2.1(a), and (ii) in the case of
a determination to delay registering, shall be permitted to delay registering
any Registrable Securities for the same period as the delay in registering such
other securities.

(b) Priority in Cutbacks. If a Piggyback Registration is to be effected by way
of an underwritten public offering and the managing underwriter advises the
Issuer and the Holders in writing that, in its reasonable opinion, the number of
securities requested to be included in such registration (including securities
of the Issuer that are not Registrable Securities) exceeds the number that can
be reasonably sold in such offering, the Issuer shall include in such
registration to the extent of the amount of the securities that the managing
underwriter advises the Issuer can be reasonably sold in such offering:

(i) if such registration as initially proposed by the Issuer was solely a
primary registration of its securities, (x) first, the securities proposed by
the Issuer to be sold for its own account, (y) second, securities requested to
be included in such registration by the Holders and the Other Registration
Rights Holders pro rata on the basis of the number of securities requested to be
included by such Persons, and (z) third, any other securities of the Issuer
proposed to be included in such registration, allocated among the holders
thereof in accordance with the priorities then existing among the Issuer and
such holders;

(ii) if such registration as initially proposed by the Issuer was in whole or in
part requested by holders of securities of the Issuer, other than the Holders in
their capacity as such pursuant to a Demand Registration, (x) first, such
securities held by the holders initiating such registration and, if applicable,
any securities proposed by the Issuer to be sold for its own account, allocated
in accordance with the priorities then existing among the Issuer and such
holders, (y) second, securities requested to be included in such registration by
Persons contractually entitled to registration (including the Holders), pro rata
on the basis of the number of securities requested to be included by such
Persons, and (z) third, any other securities of the Issuer proposed to be
included in such registration, allocated among the holders thereof in accordance
with the priorities then existing among the Issuer and the holders of such other
securities;

 

- 8 -



--------------------------------------------------------------------------------

and any securities so excluded shall be withdrawn from and shall not be included
in such Piggyback Registration.

2.3 Registration Procedures

(a) In the case of each registration, qualification or compliance effected by
the Issuer pursuant to this Section 2, the Issuer will keep each Holder advised
in writing as to the initiation of each registration, qualification and
compliance and as to the completion thereof. If the Holders have requested
inclusion of Registrable Securities in a Registration Statement, the Holders
agree to provide in a timely manner information regarding the proposed
distribution by the Holders of the Registrable Securities and such other
information reasonably requested by the Issuer in connection with the
preparation of and for inclusion in the Registration Statement.

(b) If and whenever the Issuer is required to effect the registration of any
Registrable Securities under the Securities Act pursuant to Section 2.1 or 2.2,
the Issuer will use its reasonable best efforts to prepare and file a
registration statement with respect to such securities, cause such registration
statement to become effective and to effect the sale of such Registrable
Securities in accordance with the intended methods of disposition thereof
specified by the Holders. Without limiting the foregoing, the Issuer in each
such case shall, as expeditiously as possible use its reasonable best efforts to
keep the Registration Statement effective (subject to Section 2.7 hereof) and
free of material misstatements or omissions (including the preparation and
filing of any amendments and supplements necessary for that purpose) until the
earlier of:

(i) the first date on which the Holders have consummated the sale of all of
their Registrable Securities registered under the Registration Statement;

(ii) one hundred twenty (120) days after such Registration Statement becomes
effective; or

(iii) the date on which all of the Registrable Securities registered under the
Registration Statement are eligible for sale pursuant to Rule 144(k) in a single
sale in the opinion of counsel for the Issuer in a transaction exempt from the
registration and prospectus delivery requirements of the Securities Act so that
all transfer restrictions and restrictive legends with respect thereto are
removed upon the consummation of such sale.

(c) The Issuer shall provide to the Holders a reasonable number of copies of the
final Registration Statement and the related prospectus (including any
preliminary prospectus) and any amendments or supplements thereto. The Issuer
further agrees that it will use reasonable best efforts to obtain the withdrawal
of any order suspending the effectiveness of any Registration Statement as soon
as reasonably practicable.

2.4 Offers and Sales

All offers and sales by the Holders under any Registration Statement referred to
in Section 2.1 or 2.2, if any, shall be completed within the period during which
such Registration Statement is required to remain effective pursuant to
Section 2.3(b), and, upon expiration of such period, the Holders will not offer
or sell any Registrable Securities under such Registration Statement. If
directed by the Issuer, the Holders will return all undistributed copies of any
prospectus in their possession upon the expiration of such period. The Holders
shall promptly, but in any event no later than five (5) business days after a
sale by it of Registrable Securities, notify the Issuer of any sale or other
transfer by the Holders of Registrable Securities and include in such notice the
number of Registrable securities sold or transferred by the Holders.

 

- 9 -



--------------------------------------------------------------------------------

2.5 Suspension of Offering

If the Board determines in its good faith judgment that the filing of a
Registration Statement under Section 2.1 or 2.2, hereof or the use of any
prospectus would (i) materially impede, delay or interfere with any pending
material financing, acquisition or corporate reorganization or other material
corporate development involving the Issuer or any of its subsidiaries, or
(ii) require the disclosure of important information that the Issuer has a
material business purpose for preserving as confidential or the disclosure of
which would materially impede the Issuer’s ability to consummate a significant
transaction, then, upon the Holders’ receipt of written certification from the
Issuer’s Chief Executive Officer or Chief Financial Officer of such
determination by the Board, the rights of the Holders to offer, sell or
distribute any Registrable Securities pursuant to a Registration Statement or to
require the Issuer to take action with respect to the registration or sale of
any Registrable Securities pursuant to a Registration Statement (including any
action contemplated by Section 2.3 hereof) shall be suspended for up to two
periods in any twelve-month period, one of which shall not exceed one hundred
twenty (120) days and, one of which shall not exceed ninety (90) days, in each
case from the date of receipt of written request from the Holders requesting
inclusion of Registrable Securities in a Registration Statement; provided,
however, that the Issuer shall not exercise the above-mentioned 120-day and
90-day suspension rights for a period of one hundred fifty (150) days from the
date of the expiration of each such 120-day or 90-day period, as the case may
be, such that following the expiration of each such 120-day or 90-day suspension
right, as the case may be, the Holders shall not be subject to the suspension
rights set forth in this Section 2.5 for a period of one hundred fifty
(150) days.

2.6 Expenses

Except as otherwise set forth in this Section 2.6, the Issuer shall pay all
expenses (other than Holder Expenses) incident to the performance by it of its
registration obligations under this Section 2, including without limitation
(i) all stock exchange, Commission and state securities registration, listing
and filing fees, (ii) all expenses incurred in connection with the preparation,
printing and distributing of the Registration Statement and prospectus
(including all expenses incurred in connection with the delivery to the Holder
of such number of copies of any prospectus as the Holder may reasonably
request), and (iii) fees and disbursements of counsel for the Issuer and of the
independent public accountants of the Issuer (collectively the “Registration
Expenses”). The Holders shall be responsible for the payment of all underwriting
fees, brokerage and sales commissions, and share transfer taxes applicable to
the securities to be registered by the Holders and all reasonable fees and
disbursements of counsel of the Holders (collectively, the “Holder Expenses”).
All Holder Expenses shall be borne by the Holders of the securities so
registered pro rata on the basis of the number of their shares so registered.

2.7 Qualification

The Issuer agrees to use its reasonable best efforts to register or qualify the
Registrable Securities by the time the Registration Statement is declared
effective by the Commission under all applicable state securities or “blue sky”
laws of such jurisdictions as the Holders shall reasonably request in writing,
to keep each such registration or qualification effective during the period the
Registration Statement is required to be kept effective, and to do any and all
other acts and things that may be reasonably necessary or advisable to enable
the Holders to consummate the disposition in each such jurisdiction of the
Registrable Securities owned by the Holders; provided, however, that the Issuer
shall not be required to (x) qualify generally to do business in any
jurisdiction or to register as a broker or dealer in such jurisdiction where it
would not otherwise be required to qualify but for this Section 2.7, (y) subject
itself to taxation in any such jurisdiction solely as a result of such
qualification, or (z) submit to the general service of process in any such
jurisdiction.

2.8 Notices to Holders

During the period that the Issuer is required to keep the Registration Statement
effective, the Issuer will promptly advise the Holders (i) when the prospectus
or any prospectus supplement or post-effective amendment thereto has been filed,
and when the

 

- 10 -



--------------------------------------------------------------------------------

same has become effective, (ii) of any request by the Commission for any
amendments to, or issuance by the Commission of any stop order with respect to
the Registration Statement or any prospectus or amendment thereto, or (iii) that
an amendment or supplement to the most recent prospectus or prospectus
supplement, as the case may be, is necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

2.9 Cooperation of Issuer in Registration of Securities

Whenever required under this Section 2 to effect the registration of any
Registrable Securities, the Issuer shall, as promptly as reasonably practicable
(and, where appropriate, with reasonable advance notice to the Holders):

(a) Cause all such Registrable Securities registered pursuant hereunder to be
listed on each securities exchange on which similar securities issued by the
Issuer are then listed.

(b) Prior to filing a Registration Statement or prospectus or any amendments or
supplements thereto, furnish to any legal counsel for the Holders, copies of all
such documents in the form substantially as proposed to be filed with the
Commission and shall in good faith consider incorporating in each such document
such changes as such counsel to the Holders reasonably and in a timely manner
may suggest.

(c) Make available for inspection by the Holders, any underwriter participating
in such offering and the representatives of the Holders and any such
underwriter, all financial and other information as shall be reasonably
requested by them at the Issuer’s offices, during business hours and upon
reasonable advance notice, and provide the Holders, any underwriter
participating in such offering and the representatives of the Holders and
underwriter the reasonable opportunity to discuss the business affairs of the
Issuer with its principal executives and independent public accountants who have
certified the audited financial statements to be included in such Registration
Statement, in each case all as necessary to enable them to exercise their due
diligence responsibility under the Securities Act; provided, however, that
information that the Issuer determines to be confidential and that the Issuer
advises such Person in writing, is confidential shall not be disclosed unless
such Person signs a confidentiality agreement reasonably satisfactory to the
Issuer or the relevant Holder agrees to be responsible for such Person’s breach
of confidentiality on terms reasonably satisfactory to the Issuer.

(d) If Registrable Securities are included in an underwritten public offering
and the underwriter is reasonably acceptable to the Issuer, the Issuer shall
(i) enter into an underwriting or similar agreement with the underwriter or
underwriters and the Holders in such form as is customary for an underwritten
public offering and (ii) furnish the Holders and such underwriter or
underwriters with a “comfort letter” from the independent public accountants of
the Issuer (to the extent consistent with applicable accounting standards) and
legal opinions of counsel to the Issuer, each in such form as is customary for
underwritten public offerings and covering matters of the type customarily
covered by opinions or comfort letters, as the case may be. Delivery of such
opinion or comfort letter shall be subject to the recipient furnishing such
written representations or acknowledgements as are reasonably requested by such
independent public accountants or legal counsel to the Issuer.

 

  2.10 Transfer Agent and Registrar

The Issuer agrees to provide a transfer agent and registrar for all Registrable
Securities registered pursuant to a Registration Statement and a CUSIP number
for all such Registrable Securities, in each case not later than the effective
date of such Registration Statement.

2.11 Termination

The rights to cause the Issuer to register securities granted to a Holder under
this Section 2 shall expire five (5) years following the date of this Agreement.

 

- 11 -



--------------------------------------------------------------------------------

Section 3. Indemnification

3.1 Indemnification by the Issuer

The Issuer agrees to indemnify and hold harmless each Holder, its directors,
officers, and each other Person, if any, who controls such Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
against any and all loss, liability, claim, damage and expense whatsoever, as
incurred, arising out of or based upon any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement (or any
amendment thereto) pursuant to which such Holder’s Registrable Securities were
registered under the Securities Act, including all documents incorporated
therein by reference, or the omission or alleged omission therefrom of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in any prospectus (or any
amendment or supplement thereto), including all documents incorporated therein
by reference, or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the indemnity provided pursuant to this Section 3.1 does not apply with
respect to any loss, liability, claim, damage or expense to the extent arising
out of (i) any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with written information
furnished to the Issuer by or on behalf of such Holder, or any underwriter
participating in the offering, expressly for use in such Registration Statement
(or any amendment thereto) or the related prospectus (or any amendment or
supplement thereto), or (ii) such Holder’s or such underwriter’s failure to
deliver an amended or supplemental prospectus (provided such Holder or
underwriter was notified in writing pursuant to Section 2.8, or otherwise, of
the need for an amended or supplemental prospectus) if such loss, liability,
claim, damage or expense would not have arisen had such delivery occurred.

3.2 Indemnification by Holder

Each Holder agrees to indemnify and hold harmless the Issuer, and each of its
directors and officers (including each director and officer of the Issuer who
signed a Registration Statement), and each Person, if any, who controls the
Issuer within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement (or any amendment thereto) pursuant to which such Holder’s Registrable
Securities were registered under the Securities Act, including all documents
incorporated therein by reference, or the omission or alleged omission therefrom
of a material fact required to be stated therein or necessary to make the
statements therein not misleading or arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in any
prospectus (or any amendment or supplement thereto), including all documents
incorporated therein by reference, or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that the indemnity provided pursuant to this Section 3.2 shall only
apply with respect to any loss, liability, claim, damage or expense to the
extent arising out of (i) any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with written
information furnished to the Issuer by or on behalf of the such Holder expressly
for use in any Registration Statement (or any amendment thereto) or the related
prospectus (or any amendment or supplement thereto), or (ii) such Holder’s
failure to deliver an amended or supplemental prospectus (provided such Holder
was notified in writing pursuant to Section 2.8, or otherwise, of the need for
an amended or supplemental prospectus) if such loss, liability, claim, damage or
expense would not have arisen had such delivery occurred. Notwithstanding the
provisions of this Section 3.2, no Holder shall be required to indemnify the
Issuer, its officers, directors or control persons with respect to any amount in
excess of the amount of the net proceeds (excluding underwriter’s commission and
discounts) to such Holder from sales of such Holder’s Registrable Securities
under such Registration Statement (after deducting the amounts already paid to
the Issuer by such Holder or any Person, if any, who controls the Holder,
pursuant to this Section 3.2).

3.3 Conduct of Indemnification Proceedings

In connection with any claim for indemnification under this Section 3, the
Person seeking indemnification (the

 

- 12 -



--------------------------------------------------------------------------------

“Indemnified Party”) shall give reasonably prompt notice to the Person from whom
indemnification is sought (the “Indemnifying Party”), of any action or
proceeding commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify the Indemnifying Party (i) shall not relieve
it from any liability which it may have under the indemnity agreement provided
in Section 3.1 or 3.2 above, unless and to the extent it did not otherwise learn
of such action and the lack of notice by the Indemnified Party results in the
forfeiture by the Indemnifying Party of substantial rights or defenses, and
(ii) shall not, in any event, relieve the Indemnifying Party from any
obligations to the Indemnified Party other than the indemnification obligation
provided under Section 3.1 or 3.2 above. If the Indemnifying Party so elects
within a reasonable time after receipt of such notice, the Indemnifying Party
may assume the defense of such action or proceeding at such Indemnifying Party’s
own expense with counsel chosen by the Indemnifying Party and approved by the
Indemnified Party, which approval shall not be unreasonably withheld or delayed;
provided, however, that the Indemnifying Party will not settle any such action
or proceeding without the written consent of the Indemnified Party unless, as a
condition to such settlement, the Indemnifying Party secures the unconditional
release of the Indemnified Party; and further provided, that if the Indemnified
Party reasonably determines that a conflict of interest exists where it is
advisable for the Indemnified Party to be represented by separate counsel or
that, upon advice of counsel, there may be legal defenses available to it which
are different from or in addition to those available to the Indemnifying Party,
then the Indemnifying Party shall not be entitled to assume such defense and the
Indemnified Party shall be entitled to separate counsel at the Indemnifying
Party’s expense. If the Indemnifying Party is not entitled to assume the defense
of such action or proceeding as a result of the proviso to the preceding
sentence, the Indemnifying Party’s counsel shall be entitled to conduct the
Indemnifying Party’s defense and counsel for the Indemnified Party shall be
entitled to conduct the defense of the Indemnified Party, it being understood
that both such counsel shall cooperate with each other to conduct the defense of
such action or proceeding as efficiently as possible. If the Indemnifying Party
(i) is not so entitled to assume the defense of such action, (ii) does not
assume such defense, after having received the notice referred to in the first
sentence of this paragraph, or (iii) fails to employ counsel that is reasonably
satisfactory to the Indemnified Party, after having received the notice referred
to in the first sentence of this paragraph, the Indemnifying Party shall pay the
reasonable fees and expenses of counsel for the Indemnified Party. In such
event, however, the Indemnifying Party shall not be liable for any settlement
effected without the written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld or delayed. If an Indemnifying Party is
entitled to assume, and assumes, the defense of such action or proceeding in
accordance with this paragraph, the Indemnifying Party shall not be liable for
any fees and expenses of counsel for the Indemnified Party incurred thereafter
in connection with such action or proceeding.

3.4 Contribution

In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in this Section 3 is for any reason
held to be unenforceable by the Indemnified Party although applicable in
accordance with its terms, the Issuer and the Holders shall contribute to the
aggregate losses, liabilities, claims, damages and expenses of the nature
contemplated by such indemnity agreement incurred by the Issuer and the Holders,
(i) in such proportion as is appropriate to reflect the relative fault of the
Issuer on the one hand and the Holders on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative fault of but also the relative benefits to the
Issuer on the one hand and the Holders on the other hand, from the purchase and
sale of the Registrable Securities, in connection with the statements or
omissions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
benefits to the Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, the total proceeds received by the
Indemnifying Party and Indemnified Party in connection with the offering to
which such losses, claims, damages, liabilities or expenses relate. The relative
fault of the Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether the action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been made by, or relates to information
supplied by, the Indemnifying Party or the Indemnified Party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action.

 

- 13 -



--------------------------------------------------------------------------------

The parties hereto agree that it would not be just or equitable if contribution
pursuant to this Section 3.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 3.4, no Holder shall be required
to contribute any amount in excess of the amount of the net proceeds (excluding
underwriter’s commission and discounts) to the Holder from sales of the
Registrable Securities under the Registration Statement.

Notwithstanding the foregoing, no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 3.4, each Person, if any, who
controls a Holder within the meaning of Section 15 of the Securities Act shall
have the same rights to contribution as such Holder, and each director of the
Issuer, each officer of the Issuer who signed a Registration Statement and each
Person, if any, who controls the Issuer within the meaning of Section 15 of the
Securities Act shall have the same rights to contribution as the Issuer.

3.5 Survival

The obligations of the Issuer and the Holders under this Section 3 shall survive
the completion of any offering of Registrable Securities in a registration
statement under Section 2.

Section 4. Rule 144 Compliance

The Issuer covenants that it will file the reports required to be filed by the
Issuer under the Securities Act and the Exchange Act so as to enable the Holder
to sell Registrable Securities pursuant to Rule 144 under the Securities Act. In
connection with any sale, transfer or other disposition by the Holder of any
Registrable Securities pursuant to Rule 144 under the Securities Act, the Issuer
shall cooperate with the Holders to facilitate the timely preparation and
delivery of any applicable opinions and certificates representing Registrable
Securities to be sold and not bearing any Securities Act legend.

Section 5. Standstill Restriction

5.1 Restrictions

The Holders agree that, from the date of the Closing and for a period of
twenty-four (24) months thereafter, unless specifically invited in writing by
the Issuer, no Holder (in respect of any Person other than any other Holder,
which in the case of PacificInfo (for purposes of this Section 5.1 only) shall
be deemed to include Mr. Edward Suning Tian, as sole shareholder of PacificInfo)
will in any manner, directly or indirectly:

(a) effect, seek, offer or propose (whether publicly or otherwise) to effect, or
cause or participate in, or in any way assist any other Person to effect, seek,
offer or propose (whether publicly or otherwise) to effect or participate in:

 

  (i) any acquisition of any securities (or beneficial ownership thereof) or
assets of the Issuer or any of its subsidiaries, other than the 5,472,414 shares
of Common Stock currently held of record by Lenovo IT Alliance Limited,

 

  (ii) any tender or exchange offer, merger, or other business combination
involving the Issuer or any of its subsidiaries,

 

  (iii) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Issuer or any of its subsidiaries,
or

 

- 14 -



--------------------------------------------------------------------------------

  (iv) any “solicitation” of “proxies” (as such terms are used in the proxy
rules of the Commission) or consents to vote any Voting Stock;

(b) form, join or in any way participate in a Group with respect to the
securities of the Issuer (other than a Group comprising only the Holders);

(c) make any public announcement with respect to, or submit an unsolicited
proposal for or offer of (with or without condition), any extraordinary
transaction involving the Issuer or its securities or assets;

(d) take any action that might force the Issuer to make a public announcement
regarding any of the types of matters set forth in (a) above; or

(e) enter into any discussions or arrangements with any third party with respect
to any of the foregoing.

The Holders also agree during such period not to request the Issuer (or its
directors, officers, employees or agents), directly or indirectly, to amend or
waive any provision of this Section 5 (including this sentence).

5.2 Suspension

The restrictions set forth in Section 5.1 shall be suspended upon the occurrence
and during the continuation of any Significant Event. Upon the cessation of the
Significant Event that lead to suspension of the restrictions in Section 5.1
pursuant to this Section 5.2, those restrictions shall be reinstated in
accordance with their terms; provided, however, that notwithstanding any
provision of Section 5.1 to the contrary, a Holder shall have no obligation to
dispose of any Voting Stock that such Holder has acquired or agreed to acquire,
or to reverse, rescind, violate or breach (i) any contractual obligation such
Holder has undertaken, (ii) any other commitment such Holder has made, the
reversal, rescission, violation or breach of which would have material adverse
consequences to such Holder, or (iii) any legal or regulatory requirement
imposed on such Holder, in each case during any suspension of Section 5.1
pursuant to this Section 5.2.

Section 6. Lock-Up and Transfer Restrictions

6.1 Lock-Ups

(a) One Year Lock-Up. Each Holder agrees, from the date of the Closing and for a
period of twelve (12) months thereafter (the “One Year Lock-Up Period”), not to
(a) lend, offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any of the One Year Lock-Up Shares or (b) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any One Year Lock-Up Shares, whether any
such transaction described in clause (a) or (b) above is to be settled by
delivery of One Year Lock-Up Shares or such other securities, in cash or
otherwise, without the prior written consent of the Issuer.

(b) Two Year Lock-Up. Each Holder agrees, from the date of the Closing and for a
period of twenty-four (24) months thereafter (the “Two Year Lock-Up Period”),
not to (a) lend, offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase or otherwise transfer or dispose of, directly or
indirectly, any of the Two Year Lock-Up Shares or (b) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any of the Two Year Lock-Up Shares,
whether any such transaction described in clause (a) or (b) above is to be
settled by delivery of Two Year Lock-Up Shares or such other securities, in cash
or otherwise, without the prior written consent of the Issuer.

 

- 15 -



--------------------------------------------------------------------------------

(c) Stop-Transfer Notations. The Holders agree that the Issuer may instruct its
transfer agent (i) to place stop-transfer notations on its records regarding the
One Year Lock-Up Shares to enforce this Section 6.1 until the end of the One
Year Lock-Up Period, and (ii) to place stop-transfer notations in its records
regarding the Two Year Lock-Up Shares to enforce this Section 6.1 until the end
of the Two Year Lock-Up Period. In addition, the Holders agree that the
certificates representing the Strategic Shares shall be issued with such legends
as are appropriate to indicate the transfer restrictions set forth in this
Section 6, and that the Strategic Shares shall be held by the Holders in
separate certificates in order to designate certain of such shares as One Year
Lock-Up Shares and certain of such shares as Two Year Lock-Up Shares. The Issuer
agrees to cause such stop-transfer notations and legends to be removed upon
expiration of the One Year Lock-Up Period and the Two Year Lock-Up Period, as
the case may be.

6.2 Market Stand-Off

In addition to the restrictions set forth in Section 6.1 above, each Holder
agrees, in connection with the registration pursuant to Section 2 of this
Agreement of any of such Holder’s Registrable Securities in an underwritten
public offering, upon request of the Issuer or the underwriters managing such
underwritten offering of the Issuer’s securities, not to (a) lend, offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of, directly or indirectly, any Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock (excluding the Registrable Securities covered by such Registration
Statement) or (b) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock (excluding the Registrable Securities covered by such
Registration Statement), whether any such transaction described in clause (a) or
(b) above is to be settled by delivery of Common Stock or such other securities,
in cash or otherwise, without the prior written consent of the Issuer or such
underwriters, as the case may be, for such period of time (not to exceed 90
days) from the effective date of the Registration Statement relating to such
underwritten public offering as the Issuer or the underwriters may specify;
provided, however, that the foregoing lock-up provision shall only be applicable
to such Holder if all executive officers and directors of the Issuer enter into
similar agreements. The underwriters in connection with any underwritten
offering are intended third party beneficiaries of this Section 6.2 and shall
have the right, power and authority to enforce the provisions hereof as though
they were a party hereto. The Holders agree that the Issuer may instruct its
transfer agent to place stop-transfer notations in its records to enforce the
provisions of this Section 6.2 until the end of such period.

Section 7. Right of First Offer

7.1 Subject to the terms and conditions specified in this Section 7, in the
event a Holder (a “Selling Holder”) proposes to offer or sell any Strategic
Shares in a Private Sale, such Holder shall first offer such Strategic Shares to
the Issuer in accordance with the following provisions of this Section 7. The
Issuer shall be entitled to apportion or assign the right of first offer hereby
granted it among itself and any other Person(s) in such proportions as it deems
appropriate.

7.2 The Selling Holder shall deliver a notice, in accordance with the provisions
of Section 9.4 hereof (the “Offer Notice”), to the Issuer certifying (i) its
bona fide intention to offer such Strategic Shares in a Private Sale, (ii) the
number of such Strategic Shares to be offered, and (iii) the price and terms, if
any, upon which it proposes to offer such Strategic Shares.

7.3 As soon as reasonably practicable but in no event later than twenty-five
(25) days following the Issuer’s receipt of the Offer Notice (the “Offer
Period”), the Issuer shall have the right, but not the obligation, to purchase
all or any part of the Strategic Shares referred to in the Offer Notice on the
terms set forth therein (the “Purchase Right”). The Issuer may exercise the
Purchase Right by providing written notice of such exercise to the Selling
Holder in accordance with the provisions of Section 9.4 hereof at any time
during the Offer Period.

7.4 If all Strategic Shares referred to in the Offer Notice are not elected to
be purchased as provided in Section 7.3, the

 

- 16 -



--------------------------------------------------------------------------------

Selling Holder may, during the sixty (60) day period following the expiration of
Offer Period, offer the remaining portion of such Strategic Shares to any Person
or Persons at a price not less than, and upon terms no more favorable to the
offeree than, those specified in the Offer Notice. If the Selling Holder does
not enter into an agreement for the sale of the Strategic Shares within such
period, or if such agreement is not consummated within sixty (60) days of the
execution thereof, the Purchase Right provided hereunder shall be deemed to be
revived and such Strategic Shares shall not be offered unless first re-offered
to the Issuer in accordance with this Section 7.

Section 8. Board Matters

8.1 Representation on Issuer’s Board. As soon as practicable following the
Closing, the Issuer agrees to appoint to the Board a representative of CITIC
reasonably acceptable to the Issuer and the Nominating and Corporate Governance
Committee. The Issuer shall nominate and recommend to its stockholders the
election of such nominee to the Board, or a replacement identified by CITIC that
is reasonably acceptable to the Issuer and the Nominating and Corporate
Governance Committee, at the Issuer’s next annual meeting, for no less than one
complete three-year term.

8.2 Section 203(a) Exemption. The Issuer represents and warrants to the Holders
that the Issuer’s Board of Directors has (i) duly authorized this Agreement and
the transactions contemplated hereunder and (ii) exempted the transactions
contemplated hereunder from Section 203(a) of Title 8 of the Delaware General
Corporation Law. Accordingly, the Issuer acknowledges and agrees that the
Holders’ acquisition of the Strategic Shares, and any future acquisition of
Common Stock by the Holders, shall be exempted from Section 203(a) of Title 8 of
the Delaware General Corporation Law.

Section 9. Miscellaneous

9.1 Integration; Amendment.

This Agreement constitutes the sole and entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes and renders of
no force and effect all prior oral or written agreements, commitments and
understandings among the parties with respect to the subject matter hereof.
Except as otherwise expressly provided in this Agreement, no amendment,
modification or discharge of this Agreement shall be valid or binding unless set
forth in writing and duly executed by the Issuer and each of the Holders.

9.2 Waivers.

No waiver by a party hereto shall be effective unless made in a written
instrument duly executed by the party against whom such waiver is sought to be
enforced, and only to the extent set forth in such instrument. Neither the
waiver by any of the parties hereto of a breach or a default under any of the
provisions of this Agreement, nor the failure of any of the parties, on one or
more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any such provisions, rights or privileges hereunder.

9.3 Assignment.

Except as otherwise provided herein, this Agreement shall inure to the benefit
of and be binding on the successors and permitted assigns of each of the
parties. By no later than March 31, 2007, PacificInfo shall notify the Issuer
and CITIC in writing, in accordance with the provisions of Section 9.4 below,
with respect to the status of its proposed assignment of 842,105 shares to a
third party.

9.4 Notices.

All notices, payments, demands or other communications given hereunder (a) shall
be deemed to have been duly given and received (i) upon personal delivery,
(ii) if by telecopy, upon receipt, (iii) in the case of notices sent within, and
for delivery within, China, as of the date shown on the return receipt after
mailing by registered or certified mail, return receipt requested, postage

 

- 17 -



--------------------------------------------------------------------------------

prepaid, or (iv) the second succeeding business day after deposit with DHL or
other equivalent air courier delivery service, unless the notice is held or
retained by the customs service, in which case the date shall be the fifth
succeeding business day after such deposit and (b) must be in writing and
delivered personally, by a recognized courier service, by a recognized overnight
delivery service, by telecopy or by registered or certified mail, postage
prepaid, at the following addresses (or to the attention of such other Person or
such other address as any party may provide to the other parties by notice in
accordance with this Section 9.4):

If to the Issuer, to:

AsiaInfo Holdings, Inc.

4th Floor, Zhongdian Information Tower

6 Zhongguancun South Street

Haidian District

Beijing 100086 PRC

Facsimile: +8610 8216 6655

Attn:         Ivy Dong, Legal Counsel

with a copy to:

DLA Piper Beijing Representative Office

20th Floor, South Tower

Beijing Kerry Center

1 Guanghua Road, Chaoyang District

Beijing 100020, PRC

Facsimile: +8610 6561 5158

Attn:         Matt Adler

If to CITIC, to:

CITIC Capital MB Investment Limited

c/o CITIC Capital Partners Management Ltd.

28/F, CITIC Tower

1 Tim Mei Avenue

Central, Hong Kong

Facsimile: 852-2523-8312

Attn: Eric Chan

with copies to:

O’Melveny & Myers LLP

Meiji Yasuda Seimei Building, 11th Floor

2-1-1, Marunouchi

Chiyoda-ku, Tokyo 100-0005, Japan

Facsimile: 81-3-5293-2780

Attn: Gregory D. Puff

If to PacificInfo, to:

PacificInfo Limited

c/o Edward Tian

15/F Building A, Corporate Square

35 Financial Street, Xicheng District

Beijing 100032, PRC

Facsimile: + 86-10-8809-2193

 

- 18 -



--------------------------------------------------------------------------------

9.5 Governing Law

THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO, AND ANY CLAIMS
OR DISPUTES RELATING THERETO, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

9.6 Arbitration.

Except as otherwise provided in this Agreement, any dispute or claim arising out
of or in connection with or relating to this Agreement, or the breach,
termination or invalidity hereof, shall be finally settled by arbitration at the
Hong Kong International Arbitration Centre (the “HKIAC”) under the rules of the
HKIAC (the “Rules”) as are in force at the date of the notice of arbitration
commencing any such arbitration, but subject to the amendments made to the Rules
by the rest of this Section 9.6. For the purpose of such arbitration, there
shall be a board of arbitration (the “Board of Arbitration”) consisting of three
arbitrators. The Issuer shall be entitled to appoint one member of the Board of
Arbitration, the Holders shall be entitled to appoint one member, and the third
member shall be selected by mutual agreement of the other members, or if the
other members fail to reach agreement on a third member within twenty (20) days
after their selection, such third member shall thereafter be selected by the
HKIAC upon application made to it for such purpose. The place of arbitration
shall be in Hong Kong. All arbitration proceedings shall be conducted in the
English language. The arbitrators shall decide any such dispute or claim
strictly in accordance with the governing law specified in Section 9.5 of this
Agreement. Judgment upon any arbitral award rendered hereunder may be entered in
any court, and/or application may be made to any such court for a judicial
acceptance of the award and/or application may be made to any such court for a
judicial acceptance of the award and/or an order of enforcement, as the case may
be.

(a) Each party shall cooperate in good faith to expedite (to the maximum extent
practicable) the conduct of any arbitral proceedings commenced under this
Agreement.

(b) The reasonable costs and expenses of the arbitration, including fees of the
arbitration, including the fees of the Board of Arbitration, shall be borne
equally by each party to dispute or claim, and each party shall pay its own
fees, disbursements and other charges of its counsel.

(c) Any award made by the Board of Arbitration shall be final and binding on
each of the parties that were parties to the dispute. The parties expressly
agree to waive the applicability of any laws and regulations that would
otherwise give the right appeal the decisions of the Board of Arbitration so
that there shall be no appeal to any court of law from the award of the Board of
Arbitration, and a party shall not challenge or resist the enforcement action
taken by another party in whose favor an award of the Board of Arbitration was
given.

(d) Notwithstanding this Section 9.6 or any other provision to the contrary in
this Agreement, no party shall be obliged to follow the foregoing arbitration
procedures where that party intends to apply to any court of competent
jurisdiction for an interim injunction or similar equitable relief against
another party, provided there is no unreasonable delay in the prosecution of
that application.

(e) This Agreement and the rights and obligation of the parties shall remain in
full force and effect pending the award in any arbitration proceeding hereunder.

9.7 Execution in Counterparts.

This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.

9.8 Severability.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any present or future law, and if the rights or obligations
of any party hereto under this Agreement will not be materially and adversely
affected thereby, (a) such

 

- 19 -



--------------------------------------------------------------------------------

provision will be fully severable, (b) this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible.

9.9 Waiver of Immunity.

To the extent that the Issuer or any Holder may be entitled, in any
jurisdiction, to claim for itself or its revenues, assets or properties,
immunity from service of process, suit, the jurisdiction of any court, an
interlocutory order or injunction or the enforcement of the same against its
property in such court, attachment prior to judgment, attachment in aid of
execution of an arbitral award or judgment (interlocutory or final) or any other
legal process, and to the extent that, in any such jurisdiction there may be
attributed such immunity (whether claimed or not), the Issuer and the Holders
hereby irrevocably waive such immunity.

9.10 No Third Party Beneficiary.

Except as provided in Section 6.2, the terms and provisions of this Agreement
are intended solely for the benefit of each party hereto and their respective
successors or permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other Person.

9.11 Confidentiality.

(a) Each Holder agrees that it will keep confidential and will not disclose,
divulge or use for any purpose, other than to monitor its investment in the
Issuer, any confidential information obtained from the Issuer pursuant to the
terms of this Agreement, unless such confidential information (i) is known or
becomes known to the public in general (other than a result of a breach of this
Section 9.11(a)), (ii) is or has been independently developed or conceived by
such Holder without the use of the Issuer’s confidential information or (iii) is
or has been made known or disclosed to such Holder by a third party without a
breach of any obligation of confidentiality such third party may have to the
Issuer; provided, however, that a Holder may disclose confidential information
(a) to its legal advisers, accountants, consultants, and other professionals to
the extent necessary to obtain their services in connection with monitoring its
investment to the issuer, (b) to any prospective investor of any Strategic
Shares from such Holder as long as such prospective investor agrees to be bound
by the provisions of this Section 9.11(a), or (c) as may otherwise be required
by law, provided that such Holder takes all reasonable steps to minimize the
extent of any such required disclosure and provides the Issuer with a reasonable
opportunity to comment on an advance draft of such disclosure, and provided that
such Holder ensures that all such persons named above to whom such Holder
discloses confidential information are bound by the same provisions of this
Section 9.11(a).

(b) The Issuer agrees that it will keep confidential and will not disclose,
divulge or use for any purpose, other than for the discharge of its obligations
under this Agreement, any confidential information obtained from a Holder
pursuant to the terms of this Agreement, unless such confidential information
(i) is known or becomes known to the public in general (other than as a result
of a breach of this Section 9.11(b)), (ii) is or has been independently
developed or conceived by the Issuer without use of any such Holder’s
confidential information or (iii) is or has been made known or disclosed to the
issuer by a third party without a breach of any obligation of confidentiality
such third party may have to such Holder; provided, however, that the Issuer may
disclose confidential information (a) to its legal advisers, accountants,
consultants, and other professionals to the extent necessary to obtain their
services in connection with the Issuer's discharge of its obligations under this
Agreement, or (b) as may otherwise be required by law, provided that the Issuer
takes reasonable steps to minimize the extent of any such required disclosure
and provides the Holders with a reasonable opportunity to comment on an advance
draft of such disclosure.

 

- 20 -



--------------------------------------------------------------------------------

9.12 Press Releases.

No press release or other announcement regarding the Holders' acquisition of the
Strategic Shares shall be made by any party hereto in any press conference,
professional or trade publication, marketing materials or otherwise to the
public unless the party making such announcement has given prior notice of such
announcement to the other parties hereto and has afforded such other parties a
reasonable opportunity to comment on the content of such announcement.

9.13 Non-Holder Shares.

For the avoidance of doubt, the rights and obligations under this Agreement
shall not apply to the Non-Holder Shares.

9.14 No Presumption.

The parties acknowledge that any applicable law that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived. If any claim is made
by a party relating to any conflict, omission or ambiguity in the provisions of
this Agreement, no presumption or burden of proof or persuasion will be implied
because this Agreement was prepared by or at the request of any party or its
counsel.

[Remainder of page intentionally left blank]

 

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed on its behalf as of the date first above written.

 

ISSUER: ASIAINFO HOLDINGS, INC. By:  

/s/ Steve Zhang

Name:   Steve Zhang Title:   President & Chief Executive Officer HOLDERS: CITIC
CAPITAL MB INVESTMENT LIMITED By:  

/s/ Eric Chan

Name:   Eric Chan Title:   Director PACIFICINFO LIMITED By:  

/s/ Edward Suning Tian

Name:   Edward Suning Tian Title:   Director

[SIGNATURE PAGE TO STRATEGIC INVESTORS’ AGREEMENT]